Exhibit 10.3
 
SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of February __, 2013, by and between Silicon Valley Bank
(“Bank”) and ADVANCED PHOTONIX, INC., and PICOMETRIX, LLC (individually, a
“Borrower” and, collectively, the “Borrowers”).
 
Recitals
 
A.           Bank, Advanced Photonix, Inc. and Picometrix, LLC are parties to
that certain Loan and Security Agreement dated as of January 31, 2012, as
amended by a First Amendment to Loan and Security Agreement dated as of October
25, 2012 (as the same may from time to time be further amended, modified,
supplemented or restated, collectively, the “Loan Agreement”).
 
B.           Borrowers have requested that Bank amend the Loan Agreement.
 
C.           In reliance upon the representations and warranties set forth
below, Bank has agreed to so amend certain provisions of the Loan Agreement in
accordance with the terms and subject to the conditions set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.
 
              2.1             Section 6.9 (Financial Covenants). Section 6.9 of
the Loan Agreement is amended and restated in its entirety to read as follows:
 
              6.9             Financial Covenants. Maintain at all times, to be
tested as of the last day of each fiscal month, unless otherwise noted, on a
consolidated basis with respect to Borrowers:
 
              (a) Liquidity Ratio.  Borrowers’ unrestricted cash and Cash
Equivalents at Bank plus the net balance sheet billed Accounts divided by
Borrowers’ Indebtedness to Bank of not less than 2.25: 1.00.
 
              (b) EBITDA.  Maintain, measured as of the end of each fiscal
month, on a trailing 3-month basis, EBITDA of at least the following:
 
Period
Minimum EBITDA
   
January 31, 2013 through fiscal month ending
June 30, 2013
($750,000)
   
July 31, 2013 through fiscal month ending
October 31, 2013
($300,000)
   
November 30, 2013 through fiscal month
ending February 28, 2014
$1.00
 
    March 31, 2014 $100,000     April 30, 2014 and thereafter To be agreed upon
by Borrowers and Bank,
based on Board approved plan, but no rolling
3 month period to be set lower than
$100,000

 
 
 

--------------------------------------------------------------------------------

 
 
              2.2            Section 13 (Definitions).
 
(a) The following terms in Section 13.1 are amended and restated in their
entirety to read as follows:
 
“Streamline Period” is, on and after the Effective Date, provided no Default or
Event of Default has occurred and is continuing, the period (i) beginning on the
first (1st) day of the month following the month in which Borrower has, as of
the last day of the immediately preceding Subject Month, both (a) maintained a
balance of unrestricted cash plus availability under the Revolving Line of at
least $3,000,000,  and (b) maintained a balance of Zero Dollars ($0) outstanding
on the Revolving Line, in each case as determined by Bank, in its sole
discretion (the “Streamline Threshold”); and (ii) ending on the earlier to occur
of (A) the occurrence of a Default or an Event of Default; and (B) the first day
thereafter in which Borrower fails to maintain the Streamline Threshold, as
determined by Bank, in its sole discretion.  Upon the termination of a
Streamline Period, Borrower must maintain the Streamline Threshold for one (1)
month, as determined by Bank, in its sole discretion, prior to entering into a
subsequent Streamline Period.  Borrower shall give Bank prior-written notice of
Borrower’s intention to enter into any such Streamline Period.
 
“Revolving Margin” is 0.5% when the Liquidity Ratio is greater than or equal to
3.0 and trailing 3 month EBITDA is greater than or equal to $1.00, 1.5% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than $1.00, but greater than or equal to negative $500,000, 3.0% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than negative $500,000 but greater than or equal to negative $750,000;
1.25% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is greater than or equal to $1.00, 2.25% when the
Liquidity Ratio is greater than or equal to 2.5 but less than 3.0 and trailing 3
month EBITDA is less than $1.00 but greater than or equal to negative $500,000,
3.50% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is less than negative $500,000 but greater than or
equal to negative $750,000; and 1.75% when the Liquidity Ratio is less than 2.5
and trailing 3 month EBITDA is greater than or equal to $1.00, 2.75% when the
Liquidity Ratio is less than 2.5 and trailing 3 month EBITDA is less than $1.00
but greater than or equal to negative $500,000, 4.00% when the Liquidity Ratio
is less than 2.5 and trailing 3 month EBITDA is less than negative $500,000 but
greater than or equal to negative $750,000.
 
“Revolving Line Maturity Date” is January 31, 2014.
 
“Term Margin” is 1.0% when the Liquidity Ratio is greater than or equal to 3.0
and trailing 3 month EBITDA is greater than or equal to $1.00, 2.0% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than $1.00, but greater than or equal to negative $500,000, 3.5% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than negative $500,000 but greater than or equal to negative $750,000;
1.75% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is greater than or equal to $1.00, 2.75% when the
Liquidity Ratio is greater than or equal to 2.5 but less than 3.0 and trailing 3
month EBITDA is less than $1.00 but greater than or equal to negative $500,000,
4.0% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is less than negative $500,000 but greater than or
equal to negative $750,000; and 2.25% when the Liquidity Ratio is less than 2.5
and trailing 3 month EBITDA is greater than or equal to $1.00, 3.25% when the
Liquidity Ratio is less than 2.5 and trailing 3 month EBITDA is less than $1.00
but greater than or equal to negative $500,000, 4.50% when the Liquidity Ratio
is less than 2.5 and trailing 3 month EBITDA is less than negative $500,000 but
greater than or equal to negative $750,000.
 
 
 

--------------------------------------------------------------------------------

 
 
              2.3            PFG.  Bank (A) consents to (i) Borrowers’
incurrence of Indebtedness of up to $2,500,000 from Partners for Growth and (ii)
Borrowers’ grant of a security interest in substantially all of their respective
assets to secure performance under the loan and security agreement and/or other
documents entered into in connection with the incurrence of such indebtedness,
and (B) acknowledges such indebtedness is “Subordinated Debt” and such security
interest is a “Permitted Lien” under the Loan Agreement.
 
              2.4            Exhibits.  Exhibit D (Compliance Certificate) and
Schedule 1 attached to the Loan Agreement are replaced with Exhibit D and
Schedule 1 attached hereto.
 
3.           Limitation of Amendments.
 
              3.1           The amendments set forth in Section 2, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
 
              3.2           This Amendment shall be construed in connection with
and as part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
              4.1            Immediately after giving effect to this Amendment
(a) the representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
              4.2            Borrower has the power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
 
              4.3           Except with respect to Borrower’s By-Laws, which
were amended on October 16, 2012, the organizational documents of Borrower
delivered to Bank on the Effective Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;
 
              4.4            The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;
 
              4.5           The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;
 
              4.6          The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made; and
 
 
 

--------------------------------------------------------------------------------

 
 
              4.7           This Amendment has been duly executed and delivered
by Borrower and is the binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a fee of $10,000, plus the Bank Expenses incurred in
connection with this Amendment, (c) Bank’s receipt of evidence that Borrower has
received at least $2,500,000 of proceeds of Subordinated Debt from Partners for
Growth, (d) Bank’s receipt of an Intellectual Property Security Agreement, and
(e) and such other documents as Bank may reasonably request.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
 
BORROWER
         
SILICON VALLEY BANK                                              
 
ADVANCED PHOTONIX, INC.
                    By:      By:      Name:     Name:      Title:     Title:   
              PICOMETRIX, LLC                     By:            Name:         
  Title:     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
COMPLIANCE CERTIFICATE
 

TO:         SILICON VALLEY BANK Date: ______________  FROM:  ADVANCED PHOTONIX
INC., PICOMETRIX, LLC  

 
The undersigned authorized officer of ADVANCED PHOTONIX INC., on behalf of the
Borrowers (collectively, “Borrowers”) certifies that under the terms and
conditions of the Amended and Restated Loan and Security Agreement between
Borrowers and Bank (the “Agreement”):
 
(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrowers, and each of their Subsidiaries, have timely filed all required
tax returns and reports, and Borrowers have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.8 of the
Agreement; and (5) no Liens have been levied or claims made against Borrowers or
any of their Subsidiaries relating to unpaid employee payroll or benefits of
which Borrowers have not previously provided written notification to Bank.
 
Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.

 
Reporting Covenant
Required
Complies
     
Transaction Report, A/R & A/P Agings
monthly within 15 days and with each Advance Request when in Streamline (weekly
when not in Streamline)
Yes   No
Board projections
30 days prior to FYE
Yes   No
Monthly financial statements with Compliance Certificate
Within 30 days of fiscal month ends except for quarter ends which have 45 days
Yes   No
Annual financial statement (CPA Audited) with Compliance Certificate
FYE within 120 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No

  The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)                  

 
 
 

--------------------------------------------------------------------------------

 
 
Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
             
Minimum Liquidity Ratio
 
Minimum EBITDA, monthly on trailing 3 month basis
2.25:1.0
___:1.0_______
Yes   No
 
($750,000) through 6/13
($300,000) from 7/13 to 10/13
$1.00 from 11/13 to 2/14
$100,000 for 3/14
TBD for 4/14 and thereafter
   

 
The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
 
The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

     

 
API Pricing Matrix
 
Revolver
 
Trailing 3 month EBITDA
 
≥$1 EBITDA
If <$1, but ≥
-$500k EBITDA
 
If <-$500k, but ≥
-$750k EBITDA
 
LQR≥3.0
P+50 bps
P+150 bps
 
P+300 bps
 
LQR <3.0≥2.50
P+125 bps
P+225 bps
 
P+350 bps
 
LQR <2.5
P+175 bps
P+275 bps
 
P+400 bps
 

 
Term Loan
 
Trailing 3 month EBITDA
 
≥$1 EBITDA
If <$1, but ≥
-$500k EBITDA
 
If <-$500k, but ≥
-$750k EBITDA
 
LQR≥3
P+100 bps
P+200 bps
 
P+350 bps
 
LQR <3≥2.50
P+175 bps
P+275 bps
 
P+400 bps
 
LQR <2.5
P+225 bps
P+325 bps
 
P+450 bps
 



 


ADVANCED PHOTONIX, INC.
        By:      Name:     Title:    

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1 to Compliance Certificate
 
Financial Covenant of Borrower
 
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
 
Dated:           ____________________
 
I.           Liquidity Ratio (Section 6.9(a))
 
Required:                      2.25:1.0
 
Actual:
 
A.
Unrestricted cash and Cash Equivalents at Bank
$ 
         
B.
Net balance sheet billed A/R
$ 
         
C.
Liquidity (line A plus line B)
$ 
         
D.
Total Indebtedness to Bank
$ 
         
E.
Liquidity Ratio (line C divided by line D)
   

 
Is line C equal to or greater than 2.00 to1:00?
 

  _______ No, not in compliance _______Yes, in compliance  

                                                                               
II.           EBITDA (Section 6.9(b))
 
Required:                      Monthly, on trailing 3 month basis
 
Period
EBITDA
January 31, 2013 through June 30, 2013
($750,000)
July 31, 2013 through October 31, 2013
($300,000)
November 30, 2013 through Feb 28, 2014
March 2014
April 1, 2014 and thereafter
$1.00
$100,000
TBD

 
Actual:
 
A.
Net Income
$
         
B.
To the extent included in the determination of Net Income
             
1.           The provision for income taxes
$
           
2.           Depreciation expense
$
           
3.           Amortization expense
$
 

 
 
 

--------------------------------------------------------------------------------

 
 

         
4.           Net Interest Expense
$
           
5.           Non-cash stock compensation plus All other non-cash items including
intangible asset writeoffs
$
           
6.           Non-cash Warrant (income) or expense
($ 
)          
7.           The sum of lines 1 through 5 plus or minus line 6
$ 
         
C.
EBITDA (line A plus line B.7)
   

 
Is line C equal to or greater than the amount specified in the chart?
 

  _______ No, not in compliance _______Yes, in compliance  

 
 
 

--------------------------------------------------------------------------------

 
 
Logo [logo.jpg]
 
 
PRO FORMA INVOICE FOR LOAN CHARGES
 
 
BORROWER:
ADVANCED PHOTONIX, INC.
       
(Second Amendment)
         
LOAN OFFICER:
Tom Hertzberg
         
DATE:
February __, 2013
               
Loan Fee
$
10,000
   
Legal Fees
$
 
       
TOTAL FEE DUE
$
 
 

 
Please indicate the method of payment:
 
{   }           A check for the total amount is attached.
 
{   }           Debit DDA #________________ for the total amount.
 
{   }           Loan proceeds
 
Borrower:  ADVANCED PHOTONIX, INC.
 

By:        (Authorized Signer)                      Silicon Valley
Bank                                           (Date)  
Account Officer's Signature
 